DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. 2019/0265516 to Chou (hereinafter Chou).
Regarding claim 1, Chou discloses a disassembly and assembly structure of a glasses side cover, comprising: glasses (Fig. 1), having a frame (frame 1, Fig. 1) and two temples (temples 2, Fig. 1), wherein two ends (portion of temples 2 from hinge with frame 1 to distal tip, Fig. 1) of each temple along a length direction respectively form a pivot portion and a temple end (Fig. 1), the pivot portion is pivoted on both sides of the frame, at least one temple is provided with a chute (receiving slot 21, Fig. 1) with an opening adjacent to the pivot portion (Figs. 1-4), the chute forms a first end and a second end (rectangular receiving slot 21 has top and bottom ends, Fig. 1-4) along the length direction, and an end of the opening adjacent to the first end is provided with a resisting portion (see portion of slot 21 in annotated Fig. 4 below); and at least one side cover (shield pieces 3, Figs. 1-4), having a guide seat (inserting part 31, Fig. 2-4) and a first plate (lower portion of shield 3, Figs. 1-4) arranged below the guide seat, wherein the guide seat detachably straddles an outer edge of the opening (Figs. 1-8), and is provided with an operating member (engaging part 32, Fig. 1-8) received in the chute, the operating member operably moves along the chute between the first end and the second end (Fig. 1-8), a front end of the operating member is provided with a positioning block (protrusion of engaging part 32 fitted to engaging hole 22, Figs. 1-8) facing the opening, and a gap is formed between the front end and the first end of the chute (Fig. 8), wherein when the operating member is at the first end, the positioning block is embedded between the first end and the resisting portion according to elasticity of a material such that at least one side cover is fixed to the at least one temple (Fig. 1-8); when the operating member is pressed to move the front end of the opening member toward the gap ([0017]-[0018]), the positioning block is moved away from between the first end and the resisting portion, and is simultaneously moved toward the second end such that the at least one side cover is detached from the at least one temple ([0017]-[0018]).
Note: There is a structural distinction between the Applicant’s disclosed embodiment and the prior art structure relied upon in the rejection above.  In particular, the definition of the claimed “first end” and “second end” as “along a length direction” does not exclude the primarily vertical movement of Chou’s shield 3 in engaging with recess 21.  The claimed invention could be amended to clearly exclude the below-depicted interpretation of the first end and second end along a length direction.

    PNG
    media_image1.png
    369
    760
    media_image1.png
    Greyscale

Regarding claim 2, Chou discloses the opening is provided on one of the inside or outside of the at least one temple (Figs. 1-8).
Regarding claim 3, Chou discloses the resisting portion is provided with a passage, the operating member of the side cover has a cantilever, which is accommodated in the chute (Figs. 2, 4, 8), one end of the cantilever is provided on the guide seat, the other end of the cantilever is provided with a push button, the positioning block is arranged on the cantilever and is a convex part on both sides of the push button, when the operating member is at the first end, the push button is inserted through the passage, and when the operating member is at the second end, the push button is separated from the passage (Figs. 2, 4, 8; [0017]-[0018]).
Regarding claim 5, Chou discloses a wall surface (vertical walls of receiving slot 21, Fig. 4 & 8) of the chute at the second end forms an inclined plane from the edge of the opening to a bottom of the chute (Fig. 4 & 8).
Regarding claim 6, Chou discloses when the operating member of the at least one side cover is at the first end, one side of the first plate overlaps an outer side of the frame (Figs. 4 & 8).
Regarding claim 9, Chou discloses the guide seat is n-shaped (Figs. 1-8), and a top and a bottom of the guide seat are respectively provided with an extension portion to overlap a top and a bottom of the at least one temple (Fig. 1-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of US Pat. No. 9,201,251 to Sadler et al. (hereinafter Sadler).
Regarding claim 7, Chou discloses the claimed invention as cited above though does not explicitly disclose a second plate is further arranged above the guide seat, and is overlapped on a top of the at least one temple and on a top of the frame.
Sadler discloses a second plate (upper guard member 118, Fig. 1) is further arranged above the guide seat (locking members 102 and 114, Fig. 3), and is overlapped on a top of the at least one temple and on a top of the frame (Fig. 1 & 3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to an upper guard as taught by Sadler with the system as disclosed by Chou.  The motivation would have been to shield the eyes from above in addition to shielding the eyes from a side (“to prevent flying debris and liquids from injuring the wearer's eyes”; col. 5, ll. 49-58).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chou.
Chou discloses an outer side of the front end of the operating member of the at least one side cover forms an surface opposite to a bottom of the chute (Figs. 4 & 8).
Chou discloses the claimed invention as cited above though does not explicitly disclose: an arc surface.
The shape of the claimed surface is matter of choice which a person of ordinary skill in the art would have found obvious.  There is no evidence that the particular configuration of the claimed surface was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter the prior art of record, taken alone or in combination with other references, neither teaches nor suggests “wherein a plurality of anti-slip ribs is provided on one side of the push button”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Generally, pertinent prior art related to various means of attaching elements to temple arms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872